--------------------------------------------------------------------------------

EXHIBIT 10.3


PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement dated as of August 31, 2004, by and between
PURE CYCLE CORPORATION, a Delaware corporation (“Pure Cycle”), and OAR,
Incorporated, a Colorado corporation (“OAR”), and Willard G. Owens (“Owens”;
together, OAR and Owens are referred to herein as “Sellers”).
 
RECITALS
 
WHEREAS, Pure Cycle and Sellers are parties to a Comprehensive Amendment
Agreement No. 1, dated as of April 11, 1996 (the “CAA”) pursuant to which Pure
Cycle is obligated to pay to the parties to the CAA certain proceeds it receives
from the sale of Export Water (as defined in the CAA); and
 
WHEREAS, OAR is in category (a) of Section 2.1 of the CAA and is entitled to
receive Gross Proceeds totalling $5,600,000 and Owens is in category (c), (j)
and (s)(ii) of Section 2.1 of the CAA and is entitled to receive Gross Proceeds
totalling $500,000, $499,800 and $599,333, respectively, under Paragraph 2 of
each of these categories of the CAA; and
 
WHEREAS, Pure Cycle has offered to purchase from Sellers their rights to receive
all payments under the CAA at a discount to the face amount of the Gross
Proceeds to be received, and Sellers have accepted the offer, on and subject to
the terms set forth herein.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual promises herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.  Purchase of CAA Interest. Pure Cycle hereby purchases from Seller, and
Sellers hereby sell to Pure Cycle, all of their right, title and interest in the
CAA. Sellers hereby unconditionally and irrevocably transfer, assign and convey
to Pure Cycle, and Pure Cycle hereby accepts from Sellers, all of Sellers’
rights related to their interest in the CAA as identified in the Recitals
hereto, including, without limitation: (i) the right of Sellers to receive
monies and other property or assets due and to become due to Sellers with
respect to such interest pursuant to the CAA and (ii) all rights of Sellers with
respect to such interest and to compel performance and otherwise exercise all
remedies thereunder (collectively, the “transferred interest”). Pure Cycle
hereby accepts the transferred interest and agrees to be bound by the terms and
conditions of the CAA.
 
2.  Purchase Price. The consideration payable by Pure Cycle to OAR for the
transferred interest shall be (i) Two Million Five Hundred Thousand Dollars and
No Cents ($2,500,000), payable by wire transfer of immediately payable funds to
the bank account specified on Exhibit A attached hereto and (ii) 40,512 shares
of common stock (the “Common Stock”) of Pure Cycle to Owens individually
(collectively, the “Consideration”). The Common Stock will be issued bearing the
legend restricting transfer set forth in Paragraph 7 hereof. At any time after
August 31, 2005, Owens may tender such Common Stock to Pure Cycle or its
transfer agent in exchange for the same number of shares of Common Stock free of
any legend restricting transfer. Such non-restricted shares shall be issued to
Owens within ten business days of their being tendered to Pure Cycle or its
transfer agent. In any litigation brought pursuant to Pure Cycle’s failure to
exchange Stock as called for in this Paragraph, Pure Cycle shall be liable to
Owens for the costs of such litigation, including his attorney fees.



    -1-  

--------------------------------------------------------------------------------

 


3.  Effect of Purchase. Upon payment to OAR of the cash component of the
Consideration and upon issuance to Owens of the Common Stock, all rights of
Sellers relating in any way to the CAA will be owned by Pure Cycle. Pure Cycle
and the Sellers agree that this Agreement constitutes an assignment to Pure
Cycle of all of Sellers’ rights, title and interest in and to the CAA as of the
closing date, and as of the closing date the Sellers shall cease to possess any
rights with respect to the CAA.
 
4.  Representations and Warranties.
 
(a)    Authority.
 
(i)  Sellers has all requisite right, power, authority and capacity to execute,
deliver and perform this Agreement. This Agreement has been duly and validly
executed and delivered by the Sellers. This Agreement is the valid and binding
obligation of the Sellers, enforceable against the Sellers in accordance with
its terms, except as enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent conveyance,
redemption, reinstatement, and other laws affecting the rights or remedies of
creditors generally and (b) general principles of equity.
 
(ii)  Pure Cycle, through its undersigned representative, has all requisite
right, power, authority, and capacity to execute, deliver and perform this
Agreement. This Agreement has been duly and validly executed and delivered by
Pure Cycle. This Agreement is the valid and binding obligation of Pure Cycle,
enforceable against Pure Cycle in accordance with its terms, except as
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium, fraudulent conveyance, redemption,
reinstatement, and other laws affecting the rights or remedies of creditors
generally and (b) general principles of equity.
 
(b)  Ownership of Transferred Interest. The transferred interest represents the
entire interest of Sellers under the CAA. Sellers own the transferred interest,
and pass to Pure Cycle good and marketable title to the transferred interest,
free and clear of any lien, encumbrance, pledge, option, charge or assessment of
any kind. Sellers have not taken any action to sell or otherwise transfer the
transferred interest or to mortgage, hypothecate or otherwise encumber the
transferred interest, or to grant any lien, pledge, option, encumbrance, adverse
interest or claim of any kind on the incidents of ownership of the transferred
interest, including any right of first offer or other contractual obligation.
 
(c)  No Conflicts.
 
(i)  Sellers have full right and power to sell, assign and transfer the
transferred interest as provided in this Agreement. The execution, delivery and
performance by the Sellers of this Agreement does not and will not: (a) conflict
with, violate, result in a breach of or constitute a default under any
agreement, instrument or obligation to which the Sellers is a party or by which
the Sellers is bound; (b) conflict with or violate any order, judgment, decree,
statute, rule or regulation applicable to the Sellers; (c) result in the
creation or imposition of any Lien against or upon the transferred interest; or
(d) require any consent, approval or authorization of, or filing with, any
governmental authority or any other third party.



    -2-  

--------------------------------------------------------------------------------

 


(ii)  Pure Cycle has full right and power to make the payment and issue the
stock as provided in this Agreement. The execution, delivery and performance by
Pure Cycle of this Agreement does not and will not: (a) conflict with, violate,
result in a breach of or constitute a default under any agreement, instrument or
obligation to which Pure Cycle is a party or by which Pure Cycle is bound;
(b) conflict with or violate any order, judgment, decree, statute, rule or
regulation applicable to Pure Cycle; (c) result in the creation or imposition of
any Lien against or upon the transferred interest; or (d) require any consent,
approval or authorization of, or filing with, any governmental authority
(including, but not limited to the United States Securities and Exchange
Commission) or any other third party.
 
(d)  Investment Representatives. Sellers and Pure Cycle understand that the
valuation of interests in the CAA and the common stock of Pure Cycle is
uncertain and that such value derives significantly from future transactions and
developments that are largely unknown and unknowable. The parties, acknowledge
that the Consideration being paid hereunder represents an arms’ length
negotiation between Pure Cycle and Owens and represents the fair market value of
transferred interest and the Consideration. Owens, on behalf of Sellers, has
read and understands the public filings made by Pure Cycle with the Securities
and Exchange Commission. In addition, Owens has been given the opportunity to
solicit from Pure Cycle all information relevant to valuation of rights under
the CAA and regarding Pure Cycle’s business and operations, and has received all
the information requested. Owens, on behalf of Sellers, has made an
investigation of the pertinent facts related to Pure Cycle, the Common Stock,
and the likelihood of payment under the CAA and has reviewed all information
regarding Pure Cycle to the extent he deems necessary in order to be fully
informed with respect thereto. Owens is acquiring the Common Stock hereunder for
his own account for the purpose of investment and not with a view to or for sale
in connection with any distribution thereof. Owens is a sophisticated investor,
knowledgeable and experienced in securities, financial and business matters and
in transactions of this nature, and has made his own assessment of the value of
Pure Cycle, Common Stock, and of rights under the CAA. Owens, on behalf of
Sellers, is capable of evaluating the merits and risks of this transaction and
is able to bear a complete loss of the investment in Pure Cycle Common Stock
included herein. The parties understand that subsequent events may prove that
values of interests in the CAA and the Common Stock were higher or lower than
the valuation indicated by the Consideration paid hereunder.
 
5.  Release.
 
(a)  Sellers, on behalf of themselves and their officers, directors, employees,
affiliates, and agents, hereby fully and forever release and discharge Pure
Cycle and its officers, directors, agents, employees, affiliates, successors and
predecessors from any and all claims, demands, proceedings, causes of actions,
orders, obligations, contracts, agreements, debts, guarantees, damages,
expenses, costs, attorneys’ fees and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, both at law and in equity, which the Sellers
now have, have ever had or may hereafter have against Pure Cycle in connection
with, related to or in any way arising out of (i) the Sellers’ interest under
the CAA, (ii) the financing transactions pursuant to which Sellers acquired
their interest in the CAA and (iii) the business, operations, management,
financing, or any other matters relating to Pure Cycle, the Rangeview
Metropolitan District, the Export Water, or the property known as the Lowry
Range.



    -3-  

--------------------------------------------------------------------------------

 


(b)  Pure Cycle, on behalf of itself and its officers, directors, employees and
agents, hereby fully and forever releases and discharges Sellers and its
officers, directors, agents, employees, affiliates, successors and predecessors
from any and all claims, demands, proceedings, causes of actions, orders,
obligations, contracts, agreements, debts, guarantees, damages, expenses, costs,
attorneys’ fees and liabilities whatsoever, whether known or unknown, suspected
or unsuspected, both at law and in equity, which Pure Cycle now has, has ever
had or may hereafter have against Sellers in connection with, related to or in
any way arising out of (i) the Sellers’ interest under the CAA, (ii) the
financing transactions pursuant to which Pure Cycle entered into the CAA and
(iii) the business, operations, management, financing, or any other matters
relating to Pure Cycle, the Rangeview Metropolitan District, the Export Water,
or the property known as the Lowry Range.
 
6.  Survival. Each of the covenants, representations and warranties of the
Sellers and Pure Cycle made herein shall survive the Closing.
 
7.  Restrictive Legend. The shares of Common Stock issued hereunder shall bear
the following (or substantially equivalent) legend on the face or reverse side
thereof:
 
“These shares have not been registered under the Securities Act of 1933, as
amended, or applicable state securities laws, and may not be sold, transferred
or otherwise disposed of in the absence of such registration or an exemption
therefrom under said Act and such laws and the respective rules and regulations
thereunder.”
 
8.  Entire Agreement; Amendments; Waivers. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect thereto. This Agreement may not be modified orally, but only by an
agreement in writing signed by the party against whom any waiver or amendment
may be sought to be enforced. No action taken pursuant to this Agreement and no
investigation by or on behalf of any party hereto shall be deemed to constitute
a waiver by such party of compliance with any representation, warranty, covenant
or agreement herein. The waiver by any party hereto of any condition or of a
breach of another provision of this Agreement shall not be construed as a waiver
of any other condition or subsequent breach. The waiver by any party of any part
of any condition precedent to its obligations under this Agreement shall not
preclude it from seeking redress for breach of this Agreement other than with
respect to the condition waived.
 
9.  Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.



    -4-  

--------------------------------------------------------------------------------

 


10.     Headings and Exhibits. The section, exhibit and other headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
 
11.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same Agreement.
 
12.     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado, without giving effect to the
principles of conflicts of law of such state.
 
IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the date set forth above.


SELLERS:
 
PURE CYCLE CORPORATION
 
OAR, INCORPORATED
                     
By: /s/ Willard G. Owens
 
By /s/ Mark Harding
 
Willard G. Owens, President
 
Mark Harding, President
                 
WILLARD G. OWENS, individually
                     
/s/ Willard G. Owens
     





    -5-  

--------------------------------------------------------------------------------

 
